Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 1 of 46. PageID #: 4599




                      EXHIBIT A
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 2 of 46. PageID #: 4600


      CITY OF CLEVELAND
        SAFETY FORCES
            Five Year
      RECRUITMENT PLAN
              2017
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 3 of 46. PageID #: 4601




Letter from the Director………………………………………………………………4
Introduction………………………………………………………………………………..6
Department Overviews:
     Division of Police…………………………………………………………………7
     Division of Fire…………………………………………………………………….
     Emergency Medical Services……………………………………………….
     Recruitment Goals and Objectives………………………………………14




                                                                      Page 2 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 4 of 46. PageID #: 4602



From:            Michael M. McGrath, Director of Public Safety
To:              Department of Justice, the Community and all Divisions
Subject:          Public Safety Recruitment
Attracting a diverse group of qualified public safety personnel has become quite a challenge. Police in
particular “are suffering from severe attrition rates due to overexposure of police violence in the media and
an increase of violence against officers in response to those incidents.”1 If we fail to take a more proactive
and sustained initiative, the challenges we face over the next five years will be unreasonably difficult.
As we look to the future, several priorities are clear. First, the Cleveland Division of Police is under an
agreement with the Department of Justice to meet mandates articulated in the Consent Decree. This
includes, among other things, strategies geared towards attracting officers who possess strategic thinking
and problem-solving skills, emotional maturity, interpersonal skills, and the ability to collaborate with a
diverse cross-section of the community. Our plan is to increase staffing levels, whereby officers can interact
positively with the community and address community issues. When there is adequate time in an officer’s
schedule, he/she can strike a balance by effectively engaging in community and problem oriented policing
without undermining the division’s ability to respond to calls for service. The proposed increase in staffing
should facilitate our efforts to support all the concepts related to community policing.
Second, our public safety forces currently do not reflect the demographics of our community. Over the last
several years across the nation there is a consensus that our public safety forces should reflect the
community it serves and employ those who understand and respect the type of community they work in.2
Thirdly, we are currently at a deficit in each of our divisions. Retirement projections for police alone show
an increase in the number of people who will retire over the next five years. Over 40% of the Division has
over twenty years on the job and retirement is available after twenty five years. These realities, coupled
with normal attrition, revealed the need to hire approximately 93 police, 18 firefighters, and 70 EMT’s in
2017 alone.
This plan represents a significant step forward. However, those who participated in drafting this plan, and
those assigned to the Recruitment Team, cannot alone attain our hiring goals. As with Community Policing,
recruitment is the responsibility of all members of the CDP. We need everyone’s help! Our goals are to:
           • Increase staffing levels to effectively implement our Community and Problem Oriented
           Policing plan (CPOP).
           • Attract and hire a diverse group of qualified applicants from a broad cross-section of the
           community.
           • Create and maintain partnerships with community stakeholders to enhance recruitment efforts.
I want to thank Assistant Director Barry Withers who was the initial author and project manager for the
development of the Recruitment Plan. He will continue in this role as we implement the plan. Please give
your utmost support to the Public Safety Recruitment Team as we begin to implement strategies to achieve
each of our goals.




1
    Bloomberg, February 2017
2
    Hiring for the 21st Century Law Enforcement Officer https://ric-zai-inc.com/Publications/cops-w0831-pub.pdf
                                                                                                      Page 3 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 5 of 46. PageID #: 4603




                     This page intentionally left blank




                                                                    Page 4 of 45
    Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 6 of 46. PageID #: 4604



                                            INTRODUCTION
The City of Cleveland’s primary goal is to implement a recruitment plan that ensures we attract
the best candidates from a cross section of the community to reflect the diverse make up of our
city and adequately staff our divisions to provide the best service to our citizens. To accomplish
this, we must recruit not only qualified individuals but those who exhibit an understanding and
familiarity with the neighborhoods that are uniquely Cleveland.
A highly qualified and diverse team have been chosen as the lead to execute these duties. The
Public Safety Recruitment Team (PSRT) consists of a Sergeant of Police who serves as the Officer
in Charge (OIC), two police officers, one firefighter, and one emergency medical technician.
According to “The Law Enforcement Recruitment Toolkit” developed by the International
Association of Chiefs of Police (IACP), “…good recruiters generally share certain important skills,
abilities, and characteristics: They are good public speakers, time managers, planners, and writers.
They are creative, maintain a professional appearance, and conduct themselves— on and off
duty—in a way that reflects positively on the department…. They are willing and available to work
evenings and weekends and to travel out of town for recruitment events.” Recruitment literature
also recommends that an agency’s targeted population be represented on their recruitment team.3
Sgt. Charmin J. Leon has been chosen as the Office in Charge (OIC) of recruitment efforts. Sgt.
Leon holds a Master’s degree in Public Administration from The City University of New York’s
Baruch College, is an accomplished public speaker, facilitator of middle and high school based
curriculums designed to bridge the gap between the community and law enforcement and co-writer
of numerous local, state and federal grants servicing inner city youth populations. 4 Sgt. Leon
oversees six other staff members who are described and introduced below. Officer Felton Collier
completed over 60 hours at Eastern Michigan University in Communication and most recently
served as a Field Training Officer in the Fifth District. He is a veteran of the United States Marine
Corps where he also served as a successful recruiter. Officer Marie Clark, a ten year veteran of the
Division of Police, most recently served as a Detective in the First District where she successfully
served as a state’s witness and professionally documented investigative reports. Clark has
completed over 80 hours towards an Associate’s Degree in Law Enforcement from Cuyahoga
Community College. Lieutenant Thomas Pryor has served in the Division of Fire for 28 years
working most recently in the personnel and statistical information unit, overseeing the hiring
process. Lt. Thomas works beyond his scheduled hours for recruitment and training; attending
events during the evening and weekends. Sergeant Desmond Anderson of the Division of
Emergency Medical Services with 19 years of service, has been chosen for his ability to connect
positively with members of the community with his engaging and infectious nature. He is a
certified paramedic and instructor. Since the last submission of this plan, the PSRT has hired an
Administrative Assistant. Tyler Eidson comes to the PSRT after serving two years as assistant to
a Pennsylvania state representative where he managed the offices daily affairs and worked as a
liaison between many agencies and stakeholders. Tyler holds a Bachelor’s degree in Criminal
Justice, a Master’s in International Peace and Conflict Resolution and served as a research assistant
while in graduate school. Finally, he assisted in monitoring, and applying prevention techniques
to the Mid-Atlantic Region for community conflicts and tensions based on race, color, national


3
 POST Recruitment & Retention Best Practices Update; Published 2001, Revised 2006
4
 Facilitator of: 1. Law and Your Community: What to do When Stopped by the Police and 2. Youth Strategies: Policing
the Teen Brain by Lisa Thurau, Esq.; Strategies for Youth; Connecting Cops and Kids based in Boston, Massachusetts.
                                                                                                     Page 5 of 45
   Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 7 of 46. PageID #: 4605



origin, gender, gender identity, sexual orientation, religion and disability for the U.S. Department
of Justice’s Community Relations Division.
Plan oversight, measurement, and evaluation – The Director of Public Safety will conduct an
annual review of the data obtained through stakeholder outreach, the annual report from the PSRT,
the statistical information gathered by the City’s online application service provider, NEOGOV,
the testing consultant and our Data Analyst to determine if the recruitment strategy has resulted in
attracting sufficient candidates to staff CDP at levels necessary for CPOP. The data may suggest
there are needed changes in the recruitment plan. The scope and nature of the evaluation will be
determined by the Director of Public Safety. The first annual review will occur after one complete
year of operation after approval of the plan, and will include any suggestions for changes to this
plan and any related policies, practices, or procedures.
Plan management– The management and implementation of this plan will be the responsibility
of Sgt. Leon, the OIC of the PSRT. Sgt. Leon will to report directly to Assistant Director Barry
Withers. She will be a part of bi-weekly staff meetings held by the Safety Director. The Safety
Director’s staff meeting is attended by the Chief of Police, Chief of Fire, and the EMS
Commissioner, as well as other staff under Public Safety. Attendance and information received
from the OIC will provide the platform for regular oversight. Upon approval of the Recruitment
plan each member of the team will provide weekly activity reports to Sergeant Leon. Finally, an
annual report of recruiting activities and outcomes will be completed in March of each year after
the approval of the Recruitment Plan. This plan is intended to be a living document that will change
as our environment changes. It is expected that there may be adjustments to the City’s goals and
strategies as we go along and as evaluations on recruitment policies and activities have been
completed.




                                                                                        Page 6 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 8 of 46. PageID #: 4606



The City of Cleveland’s recruitment plan incorporates three (3) programmatic goals that are
designed to attract qualified applicants for the Divisions of Police, Fire and Emergency Medical
Services. These are as follows and will be addressed on succeeding pages:
      1. Increase staffing levels to effectively implement our Community and Problem Oriented
         Policing plan (CPOP).
      2. Attract and hire a diverse group of qualified applicants from a broad cross-section of the
         community.
      3. Create and maintain partnerships with community stakeholders to enhance recruitment
         efforts.5


                     Division of Police Mission Statement
  “The mission of the Cleveland Division of Police is to
serve as guardians of the Cleveland community. Guided
by the Constitution, we shall enforce the law, maintain
 order, and protect the lives, property, and rights of all
 people. We shall carry out our duties with a reverence
for human life and in partnership with members of the
community through professionalism, respect, integrity,
         dedication and excellence in policing.”


The Cleveland Division of Police serves a population estimated at 400,000. As of September 10,
2018 the Division has 1575 sworn officers, 104 of which are in the academy. The 2018 budget for
officers is 1601, leaving 26 vacancies.
    Classification      No.    Male Female Caucasian Black Hispanic Other                            Budgeted
    Chief                1      1     0                1                                                 1
    Deputy Chief         4      3     1       1        2      1                                          4
    Commander            9      7     2       6        3                                                12
    Traffic              1      1     0       1                                                          1
    Commissioner
    Captain              16       15       1            15                       1                        18
    Lieutenant           55       50       5            49            5          1                        57
    Sergeant            183      149       34          131           38         12          2            212
    Patrol Officer     1202     1031      171          796          272        117         17           1304
    Academy             104       83       21           54           42          7          1            250

5
    June 2015 Settlement Agreement between The United States of America and the City of Cleveland
                                                                                                    Page 7 of 45
   Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 9 of 46. PageID #: 4607



 Total           1575 1340         235       1053       363      139        20        1601
         Percent         85%      15%        67%       23%       9%        1%
       Community         48%      52%        37%        53%      9%         2%
In the 2010 Census, Cleveland’s population was 396,815. Males: 190, 285 and Female: 206,530
The above chart provides the numbers and demographics of current officers and those currently in
the Academy. It also provides the demographics of the Cleveland community. Currently, females
and blacks are underrepresented in the Division of Police as compared to our community.
The outlined goals and objectives should assist in moving these percentages closer to the
community demographic.
Projected Staffing Needs:
Over the last five years, the Division of Police has hired and separated (H/S) the following number
of officers.


            Year           2017          2016           2015          2014         2013
                            H/S           H/S            H/S           H/S          H/S
                           72/84        56/104          92/85        109/111       63/73
         #separated         84            104            85            111          73
          #dropout          10             13            27             17          26
            % of           11.90         23.21          31.76         15.31        35.61
          sep=drpt


   Class         Started             Graduated             Began               Ended
    129            61                  40                10/1/2012              3/29/2013
   130*            24                  19                4/15/2013               6/7/2013
    131            49                  44               11/25/2013              5/23/2014
    132            48                  36                 3/3/2014              8/29/2014
    133            63                  44                 7/7/2014               1/5/2015
    134            40                  32                4/13/2015             10/16/2015
    135            55                  42               12/14/2015              6/17/2016
    136            56                  46                9/21/2016             04/21/2017
   137*            20                  19                 3/6/2017                5/12/17
    138            52                  45                 8/9/2017               3/5/2018
   139*             3                   3                1/16/2018               3/5/2018
    140            72                  49                02/5/2018              8/24/2018
        *Lateral Classes
The Cleveland Division of Police Consent Decree calls for the implementation of a Division wide
community and problem-solving oriented policing policy. That is now referred to as the
Community and Problem Oriented Policing plan. The ability to effectively implement CPOP, in
addition to the comprehensive staffing report, calls for us to increase our budgeted numbers for
the following positions over the next 4 years:

                                                                                       Page 8 of 45
     Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 10 of 46. PageID #: 4608



    Classification     2017             2018             2019             2020
    Captains             1                2                2
    Lieutenants          2                5                4
    Sergeants           10               22               22                 5
    Patrol              70               69               69                13
    Officers

In 2017, Mayor Frank Jackson committed to hiring 250 officers over the next year and a half. To
this end, the Department of Public Safety instituted a weekly hiring strategy committee to
streamline the application process, identify any unnecessary barriers that could be removed or
diminished and coordinate the efforts of the three departments involved: Human Resources, Civil
Service and Public Safety. For example, it was determined that the Division of Police would need
approximately five academy classes and over 2500 applicants to yield 250 recruits. As the Staffing
Plan indicates, the average attrition rate over the last 16 years has averaged 80 officers a year.6
The hiring of 250 recruits would account for attrition while bringing us closer to our budgeted
staffing in 2019.

Former practice was that each eligibility list would be certified for two years, however, the charter
allowed for a shorter certification period enabling the City to implement ongoing applications by
certifying lists a shorter period of time. This change also allowed the city to realize an applicant
pool being cultivated by the efforts of the PSRT such as increased presence on college campuses,
information sessions throughout the city and attendance at career fairs.

Over the last year, the PSRT has created and participated in recruiting events in Ohio, Michigan,
Pennsylvania, Florida, and California. At a time when applications for police officers has dropped
significantly across the nation7, coordination of the departments along with a full time recruitment
team have allowed us to not only meet, but exceed our normal class sizes of around 50 recruits.
The latest class that began on February 5, 2018 had a total of 72 recruits. An article by the
Associated Press8 highlighted our efforts in and out of state along with concerted efforts in greater
Cleveland focusing on reaching demographics that may have a negative view of policing and
therefore do not attend information sessions or law enforcement recruiting events. (Discussed later
on page 20)

Going forward, we will work with the Bureau of Support Services to create a form to capture
reasons given by recruits on why they began the Academy and did not finish. We understand that
not all recruits that begin the Academy will finish. Indeed, some attrition from the Academy is to
be expected and necessary when an individual has realized that the particular career of policing is
not for him/her. It is part of the ongoing screening process to ensure that only the most qualified
recruits complete training and continue onto the force. Evaluating this data will help determine if
there needs to be an adjustment to our recruitment plan. We have also provided separation data to
our Data Coordinator, Dr. Rania Issa for follow up with those already separated so that we may
collect empirical data regarding their choice to leave, whether it was pay, benefits, work-life
balance, etc. and garner feedback on any suggested improvements. We continue to work with Dr.
Issa in identifying which other data points are necessary and useful to reliably cite effective and
ineffective recruitment efforts and publicly report those findings quantifiably.

6
  Cleveland Division of Police Staffing Report, page 6
7
  http://abcnews.go.com/US/story?id=96570&page=1, July 2017
8
  https://www.apnews.com/a4068b0b040f4c5fbaa020391727e0dd
                                                                                         Page 9 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 11 of 46. PageID #: 4609




Lastly, in addition to the collection of the above information, the PSRT will collect data from Civil
Service on the number of persons filling out interest cards, those ultimately applying and finally,
recruits by ethnicity, age, and gender in order to evaluate the success of recruitment efforts in
improving the composition and diversity of the safety forces and on the quality of the recruits and
eventual permanent employees. This effort will be placed as an item on the hiring committee’s
‘task list’ as it requires the authority of high level administrators to coordinate the collection of
data through our online application service provider, NEOGOV.




                                                                                       Page 10 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 12 of 46. PageID #: 4610



             Division of Fire Mission Statement
“To serve the City of Cleveland with the highest degree
  of quality and professionalism through a proactive
   commitment to prevent and mitigate emergency
    situations where life and property are at risk.”

                    UNDER CONSTRUCTION




                                                                   Page 11 of 45
 Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 13 of 46. PageID #: 4611




    Division of Emergency Medical Services Mission
                      Statement
 “We are committed to improving the quality of life in
the City of Cleveland by maintaining the highest ethical
and professional standards of pre-hospital care, treating
  our patients with dignity and respect, and caring for
   each patient as if they were a member of our own
                         family.”


                  UNDER CONSTRUCTION




                                                                    Page 12 of 45
     Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 14 of 46. PageID #: 4612



Recruitment Goals and Objectives:
The Cleveland Division of Police has established the following recruitment goals, and specific
objectives and action steps necessary to meet those goals.
GOALS:
     I.    Increase staffing levels to effectively implement our Community and Problem
           Oriented Policing plan (CPOP).
    II.    Attract and hire a diverse group of qualified applicants from a broad cross-section of
           the community.
III.       Create and maintain partnerships with community stakeholders to enhance
           recruitment efforts.


      I.       Increase staffing levels to effectively support our staffing plan and coordinate our
               efforts with the Community and Problem Oriented Policing plan (CPOP).
The Settlement Agreement requires the Cleveland Division of Police to conduct a comprehensive
staffing study to assess the appropriate number of sworn and civilian personnel needed to perform
the functions necessary for the Division to fulfill its mission. 9 That coupled with the CPOP plan
which changes the way our patrol sections approach and fulfill their duties, requires the need for
additional personnel. The major change that will occur at the patrol officer level is that officers on
patrol are required to engage in CPOP activities for at least 20% of their day. These officers are
assigned to one of the five police districts which comprise over 70% of CDP personnel. This will
be explained in greater detail under our third goal of creating and maintaining partnerships with
community stakeholders to enhance recruitment efforts.
To effectively institute CPOP, most problem-solving decisions will be made at the street level by
officers and front line supervisors, the Sergeants. 10 The additional time needed to effectively
address these issues will often be consumed during an officers ‘discretionary’ time. ‘Discretionary’
refers to the time an officer spends while on duty on activities other than answering calls for
service.


      Objectives:

           1. To maintain a well-trained, full time, Public Safety Recruitment Team (PSRT) that can
              adequately respond to inquiries regarding employment within the Police Division and
              carry out the requirements of the consent decree, incorporating the tenets of
              Community and Problem Oriented Policing in its recruitment messaging.
           In response to the requirement of our consent decree for a recruitment plan that ‘will
           establish and clearly identify the goals of CDP’s recruitment efforts and the duties of
           officers and staff implementing the plan’, the City seized upon the opportunity to create a
           dedicated team to carry out this mandate, also expanding this service to the other public

9
    Cleveland Division of Police Staffing Report, page 5
10
     Cleveland’s Community and Problem Oriented Policing Plan, pages, 6,7
                                                                                         Page 13 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 15 of 46. PageID #: 4613



   safety Divisions of Fire and EMS, which will be added to this section of the plan at a later
   time.
   Action Steps:
      a) Team members will receive training pertaining to recruitment techniques, the hiring
         process for all three Divisions, be knowledgeable of the salary, benefits, job
         requirements and employment law regarding bias and anti-discrimination during
         the first three months on the team.

                Ø Required reading of each team member: Hiring for the 21st Century Law
                 Enforcement Officer, Advancing Diversity in Law Enforcement, COPS
                 Recruitment Toolkit, the Consent Decree and other literature deemed
                 necessary by the OIC.
                Members of PSRT will read and familiarize themselves with the tenets of the
                above literature. The OIC has incorporated some of the activities suggested
                in these documents in this plan. Please reference footnotes.
                Ø The Secretary of Civil Service, Director of Human Resources or their
                 designees and a personnel unit staff from each of the divisions will ensure
                 the team is provided between 2 and 5 hours of training instructing them on
                 the application requirements and complete hiring processes.
                As noted in the introduction, the PSRT has been selected and consists of
                members of each of the three Public Safety Divisions. Over the last year, the
                Team has met with staff from all Divisions and been directed on the hiring
                process and employment requirements of each one.
                The PSRT has attended two law enforcement recruitment conferences; one in
                Miami in May of 2017 and the OIC and a different member attended a
                conference in San Diego in December of 2017 where they also presented a
                workshop entitled “Understanding and Embracing Cultural Differences in
                Your Recruiting Strategies”. Here they highlighted their outreach to multiple
                agencies serving underrepresented populations, which we have documented
                under the goal of attracting applicants from a broad cross-section of the
                community.
                Attendance at conferences that enhance the recruiters’ knowledge base
                around recruiting and provide an opportunity to share best practices will
                continue to be budgeted for and sought out for attendance at a minimum of
                one conference per year. Currently we are scheduling attendance at the 3rd
                Annual Law Enforcement Diversity Career Fair in Irving, Texas in
                December. This conference began in Philadelphia and had over 230 agencies
                in attendance with over 3000 job seekers. It has been moved centrally in the
                U.S. to attract additional agencies from the West Coast and Central U.S. The
                theme of this year’s conference is “Value of a Life: Partnering to Save Lives”
                which underscores the value of carrying out our duties with a ‘reverence for
                human life’ memorialized in our mission statement.


                                                                                  Page 14 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 16 of 46. PageID #: 4614



               b) The OIC will develop for approval by the Director of Public Safety, a final
                  recruitment policy within 90 days of the Monitor’s approval of the Recruitment
                  Plan. (Initial Draft: Appendix B)

                     Ø    Accountability of members assigned to the PSRT will be measured according
                          to the PSRT’s policy and procedures manual. This is to guide the actions of
                          these members and ensure expectations are clear towards meeting our goals.
                          This is also to ensure that recruiters do not revert back to practices or
                          behaviors that undermine inclusion and innovation.

               c) The City will review the feasibility of absorbing background investigation duties
                  into the Recruitment Team, along with the needed additional staffing, to best
                  improve quality and efficacy.11

                          Ø       The hiring review committee recently collected data from each of
                          the Divisions as it relates to the timeframe, scope and cost of conducting
                          background investigations. The Department of Human Resources has
                          assigned a staff person to analyze this information and report back to the
                          committee regarding the potential savings in cost, time and a single point of
                          oversight for greater uniformity of these tasks.


           2. Identify those individuals most suited with the ability to integrate the CPOP principles
              in the discharging of their duties.
           It is important to communicate with the community the fundamental shift in philosophy
           regarding our approach to community policing. The verbiage used in our plans and the
           expected behaviors of our officers should be a common theme throughout our materials,
           posts and in our conversations around recruiting. We engage in these efforts to
           communicate to the public and potential applicants that our approach to policing supports
           community participation, engagement and support. As mentioned in the City’s document
           entitled ‘Responses to comments and feedback for the Public Safety Recruitment Plan Staff
           Report and CPOP updated 10-1’, “our objective here will be to communicate across all of
           our recruitment materials and in our conversations the tenets of CPOP. As less than 7% of
           over 300k calls for service in 2017 ended in an arrest, the main skill set needed for effective
           community policing in Cleveland, Ohio is that of conflict resolution followed up by the
           ability to de-escalate tense situations and dispense procedural justice in all of our contacts
           with the public. We do this to attract persons who see themselves as cooperative
           components in community problem solving and to increase our success in implementing
           the CPOP through each officer on the Division.”


           Action Steps:




11
     Police Recruitment and Retention for the New Millennium; Chapter Four: Filling the Bucket
                                                                                                 Page 15 of 45
     Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 17 of 46. PageID #: 4615



             a) On all of our social media sites, printed materials (where feasible) and at the
                beginning of every information session we hold, we will include and recite the
                mission statement of the CDP.

                 Ø    To ensure our message that Cleveland Division of Police officers are expected
                      to be “guardians” as opposed to “warriors” and see themselves as part of the
                      community to address public safety concerns with mutual respect and dignity.
                      12



             b) Include the “Wellness Model” approach expectations, which is to seek out root
                causes of crime in close partnership with the community, when speaking with
                potential applicants.

                 This will help to clarify the actual nature of the duties expected while employed as
                 an officer with the City. This is important for applicants to be aware of, especially
                 those who may not be comfortable with the level of engagement that will be
                 required to fulfill our goals of CPOP. They may decide they are not suited for this
                 approach to policing. In that same vein, it will be seen as attractive to those wanting
                 this type of engagement in their employment who may not have seen the duties of
                 officers as incorporating these efforts.


     II.     Attract and hire a diverse group of qualified applicants from a broad cross-section
             of the community.
     “In the 21st Century, police agencies need to use the hiring process to do more than simply
     disqualify the negative. Agencies need to use that process to proactively identify and hire the
     positive – candidates who possess the values, character traits and capabilities that agencies are
     looking for in their employees.”13
     When we speak of ‘qualified’ applicants for policing in the 21st Century, we are speaking of
     individuals that must function in a dynamic and ever changing society. The implementation of
     advanced technologies such as body cameras, field based reporting and the ability to direct
     citizens to make reports through Coplogic, requires advanced skill sets.14 These in addition to
     the public’s desire that recruits embody the character traits of being emotionally intelligent
     which encompasses the following: self-awareness, self-regulation, motivation, empathy and
     social skills, requires sophisticated and developed screening tools. The basic qualifications for
     our safety forces, police officers specifically, such as being twenty-one years of age, having a
     high school diploma or GED, possessing a valid drivers’ license and free from felony
     convictions, is only the bottom rung of the ladder needed to climb in the process of becoming
     a truly qualified candidate in this day and age of policing.
     Additionally, over many decades one goal of safety force departments across the nation has
     been to increase the number of women and minorities in their agencies, especially where their
     current personnel are not reflective of the community they serve. Having a safety force that

12
   Cleveland’s Community and Problem Oriented Policing Plan, page 6
13
   Hiring for the 21st Century Law Enforcement Officer; COPS, PERF 2017
14
   CPOP Plan, page 13
                                                                                          Page 16 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 18 of 46. PageID #: 4616



       mirrors the community lends to its legitimacy that there is equal opportunity for employment,
       increases the community’s belief that their interests and concerns are important to the agency
       and that the agency is an integral part of solving crime issues.
       Objectives:

            1. Identify and maintain a pool of qualified potential recruits.
As mentioned above, the term ‘qualified’ must encompass more than the minimum qualifications
listed. In the past, current officers, who often do a great deal of the recruiting for agencies, would
refer potential applicants based on the minimum qualifications and refer to them as a ‘good’
candidate. It's important that our message is clear: the minimum qualifications alone does not a
good officer make. Qualified applicants should possess the skills sets mentioned above to better
ensure the ability to carry out the duties of 21st Century policing.
Action Steps:
                          Ø Employ the most up to date screening tools to ensure successful applicants
                            possess strategic thinking and problem-solving skills, emotional maturity,
                            interpersonal skills and the ability to collaborate with a diverse cross-section
                            of the community.15 We began implementing these changes first with our
                            new entry level exam through the National Testing Network. This is a test
                            that identifies 9 different dimensions of our candidates (see Appendix “D”),
                            such as their ability to think critically; a skill that reduces bias and supports
                            better problem solving.16 We then addressed the psychological screening by
                            adding additional behavioral assessment tools that better determine how
                            applicants will actually perform on the job.

                          Ø The establishment of a Hiring Process Review Committee. This committee
                            is reviewing every aspect of the hiring process; applications, entry level
                            testing, interviews, and selection process; medical and psychological testing
                            and all aspects of training. The hiring review committee was established as
                            a mechanism whereby the Department of Public Safety can continually
                            upgrade hiring processes to employ the best practices to date. After each
                            application period, the committee will review what is going well and
                            recommended any changes that will assist in the selection of a qualified and
                            diverse employee pool. Minorities and women have traditionally been
                            excluded during the hiring process by unfair standards that did not correlate
                            with their ability to do the job. The committee looks to ensure that none of
                            our actions contribute to the exclusion of any group or gender. This
                            committee is made up of staff from the Mayor’s office, Manager of Civil
                            Service, Director of Human Resources and representatives from each of the
                            Divisions who have the ability to institute changes in the process.
                As departments move into the 21st Century, there have been advances in pre-service
                processes designed to select and hire personnel for the safety forces. This committee

15
     See Settlement Agreement ¶304
16
     University of Southern California’s Critical Thinking Initiative
                                                                                               Page 17 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 19 of 46. PageID #: 4617



      will take advantage of the lessons learned through research of best practices regarding
      hiring and retaining the right candidates to employ. The committee will make
      recommendations to the Director of Public Safety who has the authority to order
      changes in the process which is under his control. He also can request changes to the
      process from other departments, i.e. Human Resources and Civil Service.
          Ø Initially, the Director of Public Safety was designated as committee chair. The
            committee began meeting bi-weekly in March, 2018 but now meets weekly and
            is chaired by the manager of civil service as the Directors’ designee.

          Ø The committee will produce an annual report that documents any adjustments
            and implementations that have been made to our hiring process.

          Ø The committee now consists of: the Director of Public Safety (designee), Chief
            of Police, Chief of Fire, Commissioner of EMS, Director of Human Resources,
            the manager of Civil Service and administrative staff from all three Divisions.
          Prior to the establishment of a formal Hiring Process Review Committee, the
          Department of Public Safety held joint meetings with Civil Service to re-evaluate
          the entry level examination. Out of this review, a Request for Proposals (RFP) was
          crafted to educate ourselves on the developments of testing for entry level officers.
          This resulted in the recommendation to utilize the National Testing Network’s entry
          level exam: Frontline National, which is our current vendor. We will continue to
          administer this exam as we collect data to evaluate its ability to predict the 9
          different dimensions that are desirable traits of police officers: Observe + Assess,
          Communication ability, Team Orientation, Confront/Enforce, Restraint, Ethical,
          Help with Distress, Organizationally Oriented, and Community Relations Ability.
          This year, the committee drafted a request for proposal for behavioral and
          psychological assessment services to ensure that we are employing the latest and
          most effective tools in the industry for public safety personnel. Out of this, the
          current provider was selected by the Civil Service Commission to continue in this
          role and include additional screening tools.
             Ø Continue the use of a questionnaire regarding applicants’ experience in
               working with, living in and/or volunteering in diverse urban communities
               during the final picks of candidates by the Safety Director and the Chief of
               Police.
          In 2016, Chief Calvin Williams directed staff to draft a list of questions regarding
          an applicant’s history of volunteerism, living and working in an urban environment,
          collaboratively working with the community on projects and teams, why they
          desired to work in Cleveland, their history of supervision of others and what makes
          them stand out from other applicants. This was designed to elicit an applicant’s
          familiarity with the City of Cleveland, their affinity towards public service and their
          engagement, if any, with the various communities within it.
          This questionnaire was finalized and added to the Personal History questionnaire
          in 2017. The Director and Chief now employ the review of an applicant’s answers

                                                                                   Page 18 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 20 of 46. PageID #: 4618



                  to these questions during final selections of candidates being chosen for the
                  academy.
                      Ø Regularly evaluate our processes to ensure recruitment and hiring
                        procedures and the effects of those procedures reflect the needs of the job
                        and do not create artificial or unnecessary barriers to selection.17

                              Ø Since the beginning of January, 2018, Public Safety Administration
                                and the PSRT have met a total of five times with the Mayor’s staff,
                                Human Resources, Civil Service, and the law department to define
                                each units role in the hiring process and coordinate efforts to remove
                                any unnecessary barriers for applicants. Going forward, this activity
                                will become part of the Public Safety hiring committee. This has
                                resulted in the following:

                                          i. A waiver of the $25 fee for testing by all applicants for their
                                             entry-level exam.
                                         ii. A re-administering of the physical agility test for those
                                             applicants who failed, for a second chance at passing.
                                       iii. The addition of four officers to conduct background
                                             investigations to shorten the time from interview to final
                                             picks for the next academy classes.
                                        iv. The addition of another supervisor in Personnel to oversee
                                             background investigations exclusively to ensure adequate
                                             oversight.
                                         v. The addition of staff in Civil Service to address any issues
                                             specific to our application software NEOGOV.
                                        vi. Streamlining of the medical/psychological testing through
                                             Human Resources and Civil Service, shortening the
                                             timeframe from eight weeks to four weeks.
                                       vii. Raising the pay of the recruits in the Academy from $10.50
                                             to $15.00/hr.
                                      viii. Creation of conditioning camps for the upcoming testing
                                             sessions.

                              Ø The PSRT met with the CEO of Business Volunteers Unlimited
                                (BVU), a nationally recognized organization that provides
                                consultation and capacity building to organizations. The
                                organization will train our background investigators in behavioral
                                based interviewing techniques which is a best practice that has
                                proven to be far more reliable at predicting a candidate’s future job
                                performance than a traditional interview. In addition to being able
                                to better determine an applicant’s skill set around dispensing the
                                tenets of CPOP, this training will assist in reducing any subjectivity
                                and implicit bias that the background investigating interviewer may
                                have, decreasing any adverse effects on applicants during this phase

17
     See Settlement Agreement, ¶302
                                                                                              Page 19 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 21 of 46. PageID #: 4619



                         of the hiring process. According to our Procedural Justice,
                         Legitimacy and Implicit Bias training, there is a black/crime
                         association that is not only strong in Americans, but appears to be
                         automatic. Although our backgrounders are of mixed ethnicities,
                         these biases are found in all individuals. We seek to introduce this
                         training to better ensure we remove any disparate review of
                         applicants. Based on the proposal submitted by BVU, we are in the
                         process of finalizing a date, location, and time for them to conduct
                         the training.


   2. Recruit applicants from multiple disciplines at colleges and universities, in addition to
      those candidates enrolled in Criminal Justice Programs. The PSRT will also court
      applicants from disciplines such as Behavioral/Social Sciences and Health Sciences for
      their ‘service’ aspect and Urban Studies for the knowledge base students gain around
      inner cities and how they’ve developed.
      To further ensure that we are developing applicants who are qualified to meet the
      requirements of our positions in public service, i.e.: report writing, critical thinking,
      resourcefulness, discharging duties in a bias free manner, etc., we will we will work
      with our partners at Case Western Reserve University to target other disciplines that
      require and/or develop those aforementioned traits.
   Action Steps:
      a) Recruiters will sign up for and attend career fairs at local colleges, and universities
         and those in surrounding states. To date we have also attended recruiting and
         training events in Michigan, Georgia, California and Florida.

          Ø Recruiters have attended a number of college fairs over the last year, traveling
            to Toledo and Akron in February with more scheduled in the following months.
            (see Appendix “C”) We post our upcoming fairs on our social media sites;
            Facebook, Instagram and Twitter. We’ve been registered with Handshake for
            the last year, a college and university student platform that serves over 700
            colleges across the nation.

      b) Recruiters will provide school staff such as the deans and chairs of the above
         mentioned disciplines, with a list of the characteristics and skill sets we are looking
         for in our safety forces and ask for recommendations from their student body.

              Ø Recruiters will make appointments with school staff to inquire about their
                most promising students and request that they contact those students
                regarding their willingness to speak with us about a career with the City of
                Cleveland Department of Public Safety and follow up with the name and
                numbers of those who have given them permission to share that information
                with us. We are also in the process of creating cards that resemble trading
                cards, with recruiters and other officers’ information on them such as:
                contact information, why they became a public safety employee, their
                favorite things about Cleveland including their favorite sports teams. We
                                                                                  Page 20 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 22 of 46. PageID #: 4620



                       will leave these, as well as other recruitment material with school staff to
                       pass along to interested students.


       3. Reduce the large gap in percentage points between the Division’s demographic
           breakdown of minorities and women and that of the Cleveland community by 5% by
           the end of 2019 or the next four entry level and two lateral classes.
Although females make up 52% (206,530) of the City of Cleveland, female representation on the
Division of Police is only 15% (220). Minority representation within the Division of Police is at
33% (493) although minorities make up 53% (210,311) of the City of Cleveland. We would need
to hire and retain approximately 75 females and 75 minorities to meet this objective by the end of
2019. All of the efforts being taken by the City of Cleveland, Command staff and PSRT are done
with the objective of expressing to the community that the Department of Public Safety not only
welcomes applicants from all different segments of our community, but highlights the
contributions of the women of law enforcement and other minority populations.
       Action Steps:
                  a.) CDP will create video and radio advertisements that showcase women
                  officers working for CDP, highlight their motivations for joining the force, and
                  discuss the benefits of working at CDP.

                  Ø Over the last year, for each application period, the Chief or Commissioner
                       of the hiring Division along with one or more of the members of the PSRT
                       completed an interview with Radio One detailing the hiring requirements of
                       their Division and emphasizing that women and minorities are encouraged
                       to apply. These interviews were played on the largest Urban radio network
                       in the nation: Radio One. They aired these clips across three of their stations
                       that serve northeast Ohio; 93.1 WZAK, Z109 and Praise 94.5. We currently
                       met with our account manager and will be collecting the data to tie our
                       efforts to applicants we’ve received.

                  Ø On the PSRT webpage (City of Cleveland Public Safety Careers:
                       http://www.city.cleveland.oh.us/CityofCleveland/Home/Government/City
                       Agencies/PublicSafety/SafetyRecruitment ), we will create a button entitled
                       “Women of CDP”. We will work with the City’s television station, TV20,
                       to record female officers willing to share their journey on the Division and
                       serve as contacts for potential applicants. We will post those videos on the
                       “Women of CDP” webpage and will continue to utilize all the available
                       social, commercial, and news media outlets to assist with the recruitment
                       and identification of qualified applicants from our community.

                       The Division of Public Safety has entered into an agreement with iHeart
                       Radio for ongoing interviews and commercial spots for hiring in the Safety
                       Forces. During these spots, we will continue to highlight women on the job,
                       emphasizing the connection between the ability to implement CPOP with


                                                                                        Page 21 of 45
     Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 23 of 46. PageID #: 4621



                      women’s’ natural desire to build relationships and networking. 18 The
                      funding for these efforts has been placed in the 2019 budget to continue
                      through next year.

                b) Clarify through our messaging that members of all backgrounds are encouraged
                   to apply to realize a more diverse applicant pool. CDP will ensure to incorporate
                   officers from various cultural backgrounds in all advertisements containing
                   more than one officer. Although women and minority populations are a targeted
                   population a ‘diverse force that mirrors the communities of Cleveland’ also
                   must include sexual orientation, religious beliefs, specialized language skills,
                   backgrounds, and professional experience.19

                   Ø Just as with Radio One, we will maintain the variety of ethnicities and
                     genders in our spots with iHeart Radio. Speaking with our account manager
                     at iHeart, they have the ability to target specific audiences by many
                     categories such as ethnicity, social interests, career interests, etc. With the
                     assistance of iHearts experts, we will craft messages expressly meant for
                     these audiences.

        4. Reach segments of the community that we have not been successful in accessing
           through other efforts such as the information sessions, social media posts, recruitment
           events and job fairs.
Action Steps:
                    a) Working with Community Relations Project Coordinator of Outreach,
                      Damian Calvert, we met with Waverly Willis, the President of The Urban
                      Barbers Association (TUBA). Beauty, barber and nail shops are major
                      congregating places for people in the community where everything from
                      politics to local events and issues are discussed. Our intent was to meet in
                      the spaces where those conversations take place to 1. Make ourselves
                      available to hear the concerns of the community, 2. Acknowledge and
                      validate the community’s concerns where appropriate, 3. Inform the
                      community about the reforms taking place in public safety that they may be
                      unaware of and express that we expect the community to hold us accountable
                      in fulfilling those reforms, and finally, to communicate that the safety forces
                      are not a hostile work environment for women and minorities and implore
                      the community to consider a career in public safety and/or encourage others
                      who they believe would make great safety force employees. To date we have
                      had four of these conversations, which last an hour and a half, and they have
                      been quite eye opening. The community has expressed that they have not
                      felt heard nor their concerns acknowledged and further reasoned why
                      employment in the safety forces has not been attractive to them. At that time,
                      we acknowledge their feelings as oftentimes being warranted and their
                      concerns valid. It is usually at this time the tone of the conversations take a
18
   3 Skills Women innately have – and why they matter in business.
https://www.thebusinesswomanmedia.com/skills-women-matter-business/
19
   Advantages in a Diversified Force; Criminal Justice Degree.com
                                                                                       Page 22 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 24 of 46. PageID #: 4622



                 turn and the participants are then willing to hear about the changes that are
                 taking place. The atmosphere also changes to where our explanations of the
                 actual culture of the Department is more palpable to those present and
                 oftentimes, those who had not been participating in the conversation, will
                 then engage. We are continuing to schedule these talks and two of the
                 businesses we’ve visited have asked for follow-up conversations. We are
                 creating a survey to return to the shops we’ve visited to gather feedback on
                 the discussions and the participants feelings of the value of the talks. Going
                 forward, we will have the surveys for distribution as soon as the conversation
                 is over.

             b) Recruiters attended a meeting with the Cleveland area NAACP. At this
              meeting, one of the members suggested that we visit local open gyms at the
              recreation centers to develop an applicant pool and share information regarding
              hiring in the safety forces.

                       Ø Recruiters collected a list of all Cleveland recreation centers and
                      their activity schedules. Identifying open gyms, we visited those gyms
                      and spoke with residents in attendance regarding employment within the
                      safety forces. What was shared with us at these gyms was 1. Many have
                      felony records that prevent them from becoming patrol officers, 2. They
                      feel as though they are highly policed/targeted and inundated with low
                      level offenses on a more regular basis than others causing them to
                      become involved in the criminal justice system frequently, 3. A feeling
                      of the potential of being an outcast if they are hired and speak up against
                      injustices they may see while on the job. Just like with the beauty and
                      barbershop talks, we then take this opportunity to acknowledge their
                      concerns, validate their acknowledgement of law enforcement and
                      sentencing disparities and talk with them about being a part of the
                      system to be the changes that they seek.

                c) The PSRT also visits area schools, providing employment education at
                   Parent meetings (See Attachement “C”) as well as providing our
                   informational brochure at area grocery stores and doctors’ offices.
                   Recruiters carry their business cards, which indicate all social media sites
                   and the application website, along with brochures and distribute them to
                   places of worship and other venues they frequent. In accordance with
                   suggestions from the DOJ Monitoring team, Laundromats will be added to
                   these places.

   5. Utilize various advertisement vehicles to garner interest in a public safety career across
      a broad cross-section of the community as evidenced by an increased number of
      applicants from non-traditional communities.
   Cleveland is made up of 34 neighborhoods. In those neighborhoods, there are many
   different national origins represented that make up different races, ethnicities, age groups,
   sexual orientations and gender identities. To attain our goal of hiring individuals from a
   broad cross-section of neighborhoods that make up our city, it is important that all of our
                                                                                   Page 23 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 25 of 46. PageID #: 4623



           communities receive the message that they are welcome and needed on our safety forces.
           To that end, we will deliver our message through multiple platforms that serve a variety of
           audiences.
           Action Steps:
                   a) Secure advertising spots on various media/publication outlets throughout the
                      Greater Cleveland area to ensure a saturation of awareness for employment
                      opportunities for all qualified individuals in the Department of Public Safety.

                   Ø     The Assistant Director and grant administrator have and will continue to
                         coordinate contracting with Radio One, which touts itself as a venue
                         “providing a mic to amplify the voice of Black America”20 to spotlight the
                         hiring and employment opportunities through digital, mobile, social media,
                         and billboards in the Greater Cleveland area. Radio One also has the highest
                         listening audience in the 18 – 39 year old range, regardless of race, in
                         Cleveland.

                  Ø    We will also continue our ‘Guardians of the Land’ segments on Radio One.
                       Each month, we identify an officer, firefighter, and emergency medical worker
                       chosen by the community or who has received a commendation, as our
                       ‘Guardians of the Land’ showcasing our diversity and highlighting the good
                       works that public safety personnel are doing in our communities.

                   Ø     The Department of Public Safety has partnered also with LaMega radio station
                         a Latino broadcasting media and production company to create four week
                         recruitment campaigns on their station. The listener’s age range is 18 -35.
                         LaMega radio’s 87,000-member audience is largely Latino and LaMega is the
                         only radio station in Cleveland that can provide extensive broadcasting
                         coverage and outreach to this demographic. Our contract with LaMega will
                         include on air, online commercials, and in studio interviews, State –wide
                         employment newspaper advertisement, and Facebook posts. Here, they are
                         given our recruitment flyers and ads and include them in their additional media
                         outlets.

                   Ø The Department of Public Safety has partnered with Lamar Advertising. This
                     company specializes in outdoor advertising. Prior to the opening of
                     applications for the various Divisions, we secure 10-14 bulletins and digital
                     billboards for a four week recruitment campaign. Bulletins and digital
                     billboards are strategically located on the East and West side of Cleveland to
                     reach the various demographics in those locations. Cleveland has historically
                     been separated by the Cuyahoga River with the majority of the minority
                     population on the east side of the city. Each billboard has at least a total of
                     50,000 views by citizens.



20
     https://urban1.com/vtq-portfolio/radio-one/
                                                                                           Page 24 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 26 of 46. PageID #: 4624



                    Ø    The PSRT has met with Ad Com, a national advertising agency specializing in
                         crafting messages aimed at specific audiences by conducting customized
                         audience studies. They have volunteered to assist us in our recruitment efforts
                         by reviewing our data and making recommendations for our messages geared
                         toward the various Cleveland audiences. This is important to ensure that our
                         messages resonate with the different communities that make up Cleveland. As
                         was found in research by a similar agency in Chattanooga, TN, not every
                         message is effective across all demographic communities.21


                   Ø    The PSRT will continue to connect with publication agencies that serve
                        different cultural audiences to better create our messages to underrepresented
                        communities to ensure our message of welcome and inclusion are effective.
                       To date, the PSRT has connected with C.A.M.E.O., Cleveland’s American
                       Middle East Organization, and worked with that organization to draft an ad in
                       their quarterly newspaper informing their readership of the employment
                       opportunities in public safety. This was done in their native language of Arabic
                       to communicate the message of inclusion in addition to reaching non-English
                       speaking relatives of potential applicants as family members are powerful
                       advocates for recruiting.22

                       We disseminated our last hiring announcement via Global Cleveland, an agency
                       whose goal is to “Embrace a culture of Inclusion and Shared Prosperity” by
                       fostering collaboration and support between all cultures and Greater Cleveland
                       residents23. By working with Global Cleveland, we were able to share the hiring
                       announcement with the organization’s contacts in over 30 different languages.
                       We have continued in our partnership with Global Cleveland, making ourselves
                       available to their membership by continuing to participate in their naturalization
                       ceremonies and events. Most recently, we set up a recruitment table at their
                       InterCle event which brings together international students from colleges and
                       universities in Northeast Ohio.24 We engaged in this event to demonstrate our
                       support of those students who may eventually decide to become an American
                       citizen and provide information regarding their opportunities for employment in
                       our safety forces. The keynote speaker at this event was Margaret Wong, an
                       award winning practicing immigration lawyer.
                    b) While out in the community, members of the PSRT will continue identify and
                       connect with various publications in the greater Cleveland area that service and
                       reach out to specific audiences not served by other mainstream media agencies.


21
     https://hbr.org/2018/04/simple-changes-to-job-ads-can-help-recruit-more-police-officers-of-color

22
  Baker & Carrera, 2007; Castaneda & Ridgeway, 2010; Slater & Reiser, 1988; Switzer, 2006; Yearwood,
2003
23
     https://globalcleveland.org/about/vision-mission-goals/
24
     https://globalcleveland.org/event/intercle-2018/
                                                                                                    Page 25 of 45
     Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 27 of 46. PageID #: 4625




     III.    Create and maintain partnerships with community stakeholders to enhance
             recruitment efforts.
     The Cleveland Division of Police will be implementing the Community Problem Oriented
     Policing plan referred to earlier. One of the major tenets of this plan is to ensure that officers
     are the driving force behind community engagement and problem solving. To that end, there
     will be at each district Community Engagement Officers (CEO’s). CEOs will attend
     community meetings, visit schools, participate in activities at recreation centers, and
     participate in engagement activities that are created by the CDP and community members.
     They will also actively participate in their respective District Policing Committee, which is a
     cohort of citizens and officers working to solve community problems around crime and quality
     of life.25 The PSRT will work with the CEO’s of each district to assist in the distribution of
     recruitment material and hiring information. PSRT will accompany CEO’s to community
     meetings on a quarterly basis.
     Another invaluable tool being created through the CPOP District Policing Committee strategy,
     is the creation of an Asset Map. Asset mapping is a tool used to “inventory community
     resources” individual by individual, association by association, institution by institution, and
     employer by employer.”26 The PSRT will utilize this map, which will be mapped for each of
     the five districts, to make direct contact to those leaders in the community for additional
     recruitment outreach.
     Objectives
             1. Maintain successful partnerships that were created in the first year to bridge the
                divide between the community and its safety force members and rely on those
                partnerships to build transparency and inclusion regarding the hiring process.
             Action Steps:

                      a) The PSRT continues to work with the Cleveland Community Policing
                         Commission to include the voice of the community in our efforts.

                                 Ø A member of CCPC has attended each of our information hiring
                                   sessions and posted that information on their social media sites.

                      b) We partnered with Jr. Achievement and hosted youth in their summer
                         program for a week during the summer of 2017. This year, we will also host
                         a day for Jr. Achievement youth in each of the Divisions; Police, Fire and
                         EMS. We are currently scheduling the days and times for their attendance.
                         They will be visiting each site and learning about the requirements for
                         employment, basic job duties and share a meal with personnel.

25
  CPOP Plan, page 14
26
  Vera Institute of Justice, How to Increase Cultural Understanding, Center for Problem Oriented Policing, August 7,
2017, https://storage.googleapis.com/vera-web-assets/downloads/Publications/police-perspectives-guidebook-
series-building-trust-in-a-diverse-nation/legacy_downloads/police-perspectives-guide-series-building-trust-
diverse-nation-diverse-communities-cultural-understanding_1.pdf.
                                                                                                    Page 26 of 45
      Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 28 of 46. PageID #: 4626




                        c) The ‘Community Engagement Day’, dubbed ‘Reverse Ride Along’ which
                           was created in partnership with Neighborhood Promise where recruits in the
                           academy spend a day in the neighborhoods meeting community members
                           and getting a history of the residents there, will continue. The Community
                           Development Corporations help to coordinate this day. It culminates in a
                           meal that participants share together.

                            Working with the staff in the Academy, Neighborhood Promise and the
                            participating Development Corporations, we will schedule follow up
                            meetings to garner feedback about the experience from those officers and
                            community members who’ve participated. According to the Cleveland
                            Police Monitoring Team’s Summary of Community Feedback &
                            Recommendations, July 2017, a “substantial majority of community
                            members believe officers are often not familiar with local residents and their
                            problems… treat them disrespectfully and make disrespectful comments.”
                            Residents stated they have trust in and would recommended that CDP work
                            closely with Community Development Corporations for assistance in
                            reaching their communities and we want to ensure our efforts like this one
                            are doing just that. In addition, CDP ensuring that recruits are exposed to
                            the communities they will be serving addresses additional community
                            feedback requesting these types of events.27


               2. Establish additional partnerships with community agencies to expand our reach into
                  the communities that make up the City of Cleveland. This creates inclusion and
                  input into who is referred and eventually hired into the divisions.
               In the past, the hiring process for public safety employees was not transparent to the
               community. Most applicants received hiring information from family members or
               friends who were already employed with the Division making diversity increasingly
               difficult and unintentionally serving to make our targeted population feel isolated and
               unwelcome. With partnerships established with agencies such as Leadership
               Cleveland, the NAACP, The Urban League, Fatima Family Center, Community
               Development Corporations, etc. we look to break down the walls between the
               neighborhoods and the City’s hiring process for the Safety Forces.
               Action Steps:
                        a) Conduct cultivation meetings/conversations and presentations in and with
                           citywide community programs to obtain suggestions regarding recruitment
                           efforts.
                        Utilizing the Asset Map that will be created through the Commander of the
                        Bureau of Community Policing we will identify partners in each of the five
                        police districts in the city to assist with our recruitment efforts. Asset mapping
                        is a tool used to “inventory community resources” individual by individual,

27
     Community Feedback on Recruitment, Staffing and CPOP Policies, Cleveland Division of Police August 2018
                                                                                                   Page 27 of 45
     Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 29 of 46. PageID #: 4627



                   association by association, institution by institution, and employer by
                   employer.28

                           Ø Once a month for two hours beginning in October, meet with at least
                             one partner agency for the sole purpose of gathering input from their
                             constituents on recruiting for the Public Safety Divisions.

                           Ø Two weeks prior to the conversation, ensure the agency promotes
                             the meeting day/time/place for their constituents to encourage
                             participation.

                           Ø Through our partnerships with the Community Police Commission,
                             the National Urban League, NAACP, LGBT Community Center,
                             etc. we will identify agencies that will be natural partners in these
                             efforts where we can establish monthly ‘Meet your Public Safety
                             Recruiters’ sessions in each of these communities by October, 2017.
                             The first has been scheduled in September, 2017 in the Central and
                             Glenville Neighborhoods.

                           Ø The PSRT will reach out to area schools and additional sports teams
                             such as PAL League and municipal teams to cultivate a pool of
                             applicants involved in team sports which highlight teamwork and
                             structure. We will create a contact spreadsheet for the teams,
                             schools, coaches etc. and maintain the number of contacts with
                             them. We will schedule presentations for participants through their
                             coaches or designated administrator.

           3. Improve our efforts in outreach, hiring and long-term recruitment efforts by
              collaborating with public safety agencies in other jurisdictions to help identify
              individuals who have the abilities and desire to work and be successful servicing
              urban neighborhoods.29
        Action Steps:
                   a) The PSRT will meet with neighboring agencies: Akron, Toledo, Cincinnati,
                   and Columbus, at least once in the year to gather and share successful hiring
                   practices and activities.

                          Ø The Department of Public Safety will host a recruiter’s
                           luncheon/learning day in September. This is a chance for various
                           departments to come together for a working lunch, to talk about their
                           recruiting efforts and how to help each other’s recruiting campaigns.



28
  City of Cleveland, Division of Police District Policing Committee Strategy, page 5
29
  Kasdan, Alexa. 2006. Increasing Diversity in Police Departments: Strategies and Tools for Human Rights
Commissions and Others.
                                                                                          Page 28 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 30 of 46. PageID #: 4628



                      The PSRT, in partnership with the Cleveland Federal Reserve Bank,
                      hosted a “Recruiters Luncheon” on September 14, 2017. Invitations
                      were sent to seven agencies and ultimately four agencies were in
                      attendance: Youngstown, Columbus, Toledo and the officers of the
                      Federal Reserve. We will continue to participate in this luncheon
                      annually. Another agency will host the luncheon in 2019.

                   b) Provide and distribute application and testing literature prior to each
                   application period for posting and dissemination, highlighting that
                   interested applicants can also submit “interest cards” to be notified by email
                   when the application process opens up.

                          Secure agreement with other agencies in surrounding Cleveland to
                          include our literature in their mailings/email blasts/community
                          event calendars so that Public Safety Recruitment Team is a regular
                          part of their community communications.

                      Ø Use the same medium as noted above to distribute information on
                        our “Meet your Public Safety Recruiters” events.

                   c) Keep the contact list of our partners updated and send them updated
                   recruitment activities calendar quarterly; listing any new updates/phone
                   numbers, new team members, etc.

                      Ø Administrative assistant will maintain database and make changes
                        as necessary.

                      Ø PSRT members will email administrative assistant any new
                        updates/partnerships agency information.

   4.   Consult with the Community Police Commission and other community stakeholders
        from the academic, religious, non-profit and business community on additional
        strategies to attract a diverse pool of applicants.
   Although the PSRT participates in numerous job fairs, community events, and conducts
   “Meet your Public Safety Recruiter” events, there is still an untapped segment of the
   community burgeoning with potential applicants. To cultivate and harvest the best
   candidates, we are engaging in robust interactions with the above listed groups.


   Action Steps:
        a) One member of the PSRT will attend the monthly Cleveland Community Police
           Commission general meeting; informing them of our efforts and gathering any
           input they may have.

              Ø On a rotating basis, one or more of the PSRT members will attend the
                monthly full commission meeting. We will develop a schedule for time on
                                                                                   Page 29 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 31 of 46. PageID #: 4629



                      the agenda for public feedback and recommendation on recruitment
                      activities.

           b) We will document suggestions made by the CCPC and other partner
              agencies/stakeholders and highlight those that are implemented in our quarterly
              email blasts that will begin in October.

                  Ø In 2015, the Director assigned Assistant Director Withers and Sergeant
                    Leon to meet with Leadership Cleveland who identified ADCOM, a
                    marketing firm, to gather ideas and a direction for a media campaign to
                    assist in recruitment efforts. (Appendix A)

           c) In partnership with Case Western Reserve University, we have created a survey for
              youth to garner their perception of the safety forces and their interest or reluctance
              in considering a public safety career. CWRU will analyze, evaluate and make
              recommendations regarding the results of these surveys. The university is also
              developing a data warehouse where all recruitment data will be housed

                  Ø Administer the youth survey to youth groups through summer internships,
                    site visits, recreation centers, community events, and community agencies.


The City of Cleveland and Department of Public Safety look forward to the continued community
feedback. . We will continuously update and expand these efforts based on our experience in their
implementation and recommendations for additional efforts that can work towards securing a
diverse and public service oriented safety force.




                                                                                      Page 30 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 32 of 46. PageID #: 4630




            APPENDIXES




                                                                   Page 31 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 33 of 46. PageID #: 4631




                                  Appendix “A”
In 2015, The City of Cleveland partnered with Leadership Cleveland and ADCOM. The marketing
company drafted the communications plan below for community engagement and input.
Additional Stakeholder Inclusion and Involvement: Research and professional media
experience have shown that ad campaigns as a stand-alone solution are not always effective. The
empowered consumer is savvy and can distinguish between an authentic request for involvement
and paid advertising. In attempting to achieve authenticity the City will employ stakeholder focus
groups to obtain insights that are necessary to complete meaningful communications, and to assist
in recruitment, and program planning efforts. Specifically, successful community oriented
campaigns take time to develop in order to obtain balanced and effective input from stakeholder
groups, including representatives from the target population to be recruited, and to insure balanced
and effective recruitment strategies.

                1. Target stakeholder audiences will include the following:

                     a. Police, Fire, or EMS officials

                     b. Community leaders from various neighborhoods

                     c. Education and University leaders

                     d. Citizen advocacy organizations (NAACP, Esperanza, CARE, Asian)

                     e. Youth leaders

                     f. Faith-based community leaders

                     g. Potential applicants

                     h. Media

                     i. Present and Retired Police Officers, Firefighters, and EMS techs.

The discussion guides for the groups will be created based on the following topics.

                     j. Perceptions of Cleveland

                     k. Perception of safety forces

                     l. Desired characteristics of recruits

                     m. Ideas on programs to assist the recruiting efforts
                                                                                       Page 32 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 34 of 46. PageID #: 4632




                     n. Feedback on some recruiting ideas

                     o. Types of people who become officers

                     p. Desired careers

                     q. What would entice respondents to become officers

                     r. Technology platform and social media usage

The City will utilize professional facilitators to work with the above listed groups to ensure inputs
and recommendations are properly recorded and validated. The information gathered from the
working group will be used in the City’s public outreach plan.
As stated earlier, social media and media relations will be a significant part of the campaign to
reach potential recruits. Media advisors have suggested that potential recruits can be segmented
into five groups:
     1.   Young teens (ages 10-14)
     2.   High school / young adults (ages 15-18)
     3.   Adults
     4.   Minorities (especially Black, Hispanic, Asian, Middle Eastern)
     5.   Females
In addition to specified advertising campaigns that are used to reach potential safety forces
candidates, public relations will be employed as a critical part of the communications plan to
improve public perceptions associated with the City’s safety forces. It is important that key points
of progress be regularly communicated to the community as the plan is being developed and
implemented. Media interviews are an effective way to reach the public and to maintain
transparency. When appropriate, media management meetings and/or press conferences to share
information and progress will be utilized.




                                                                                       Page 33 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 35 of 46. PageID #: 4633




                                 APPENDIX “B”
        PUBLIC SAFETY RECRUITMENT TEAM
OBJECTIVE: To establish the authority and duties of a permanent Public Safety Recruitment
Unit within the Department of Public Safety.
POLICY: The City of Cleveland Department of Public Safety shall establish a Recruitment Team
whose duty it will be to identify and maintain a pool of interested, qualified potential recruits;
recruiting the most capable and qualified applicants from all segments of the community to enter
the selection process for the City of Cleveland Safety Forces. The recruiting of individuals will be
without regard to race, color, national origin, disability, age, gender, sexual orientation, medical
condition, Vietnam Era or disable veteran status.
Establishment of the Recruitment Team:
   •   Shall be established no later than 30 days following the approval of the Recruitment Plan.
   •   The City of Cleveland will provide the resources necessary to operate the Team.
   •   Staffing. The Team shall be led by a Cleveland Division of Police (CDP) Sergeant, who
       will serve as the Officer-in-Charge (OIC), and shall be comprised of 3 CDP patrol officers,
       2 Firefighters, and 1 Emergency Medical Technician (EMT). The Sergeant of Recruitment
       will be appointed by the Safety Director in consultation with the Chief of Police.
Qualification of Recruitment Staff:
  • It is preferred that members of this unit have an advanced degree, however, at the very least
       members must have attained 30 hours of college credit or five years in their position.
  • Members of the team will not have had progressive discipline imposed upon them more
       than once in the last 2 years.
  • Members of the team will be those who have demonstrated experience working well with
       a diverse group of others as evidence by positive peer reports during vetting, regular
       enhancement training participation in community activities or a demonstrated effort in
       gaining additional experience working with community groups.
General Operations of the Team:
   • In support of the City of Cleveland’s commitment to Community Oriented Policing, this
      Team will consistently communicate the message that the Department of Public Safety is
      seeking applicants who demonstrate an ability to engage in positive interactions with
      individuals they encounter.
   • The Team will report annually on the number of minority and women contacts and any
      measures implemented to increase outreach efforts to these groups.
   • The Team will conduct recruitment efforts in all neighborhoods of the city and develop
      contacts with increasing numbers of social service agencies, religious institutions,
      synagogues, development corporations, high school and college programs, and other
      organizations that may provide a source of interested individuals.

                                                                                       Page 34 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 36 of 46. PageID #: 4634



  •    Recruiters shall actively seek out recruitment fairs/career days/ hiring events to attend with
       emphasis on local/state/surrounding states.
  •    Recruiters shall, in addition to recruiting from Criminal Justice programs, also actively
       recruit in the Behavioral, Social Sciences, Health Sciences, and Urban Studies departments
       of schools and colleges. They will also work with partners at Case Western Reserve
       University to target other disciplines that require and/or develop reporting writing, critical
       thinking, resourcefulness, discharging duties in a bias-free manner, and other relevant
       traits.
  •    Recruiters will, in conjunction with community policing, remain engaged with participants
       of cadet programs to encourage them to transition into the division pipeline of traffic
       enforcers, correction officers, etc. with an emphasis on joining the Divisions of Police,
       Fire, and EMS.
  •    The OIC and a designated Recruiter will be the primary contact for interacting with all the
       branches of the Military and work together to create an onboarding process to
       accommodate applicants with upcoming discharge dates.
  •    On an as needed basis, other members of the various safety divisions may be assigned to
       these duties to assist with recruiting efforts. With the approval of the Director of Public
       Safety, the OIC, in conjunction with the recruiters, will interview and select the members
       for the temporary assignment.
  •    The Team will develop a support plan for individuals that have applied to take a civil
       service test.
  •    The Team will work closely with the Civil Service Commission so that it is aware of all
       test dates in order to provide the maximum amount of time for preparation efforts of
       candidates.
  •    The Team will organize pre-testing days/times and shall develop a plan to create ongoing,
       rotating physical fitness camps for potential applicants and current members of all Safety
       Forces.
  •    The Safety Director along with the OIC of Recruitment will present each finalized academy
       class list to the Police Commission in the spirit of transparency and to garner community
       support for our recruits.
PUBLIC SAFETY RECRUITMENT UNIT RESPONSIBILITIES:
OIC:
  •    Supervisor and as such, shall be responsible for the discipline, appearance and conduct of
       personnel.
  •    Works in partnership with media vendor to ensure that marketing messages express the
       expectations of applicants clearly and repeatedly.
  •    Works in partnership with Civil Service, Human Resources and Personnel of each Safety
       Division.
  •    Creates and maintains the PSRT training manual.
  •    Develops and maintains contacts with Recruitment Associations and facilitates, within the
       constraints of the budget, attendance of staff at various conferences.
  •    Creates mandatory reading lists for Recruiters.
  •    Conducts retreats/roundtables.

                                                                                       Page 35 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 37 of 46. PageID #: 4635



   •   Hosts gatherings for visiting safety forces; developing contacts and processes for lateral
       hires.
   •   Authors the annual report; documenting recruiting activities and outcomes.
   •   Signs off/approves of staff time.
   •   Defines and assigns scope of each Recruiter’s duty and areas of responsibility. These will
       be documented bi-annually in their SMART objectives documentation.
   •   Collaborates with marketing consultants, along with Recruiters, in creation of media
       messages.
   •   Collaborates with neighboring Public Safety agencies to improve recruitment.
RECRUITER:
   •   Sworn Officer, Firefighter, or EMT.
   •   Develops contacts and maintains communication with colleges/universities/high schools
       guidance and career counselors.
   •   Responsible for communicating thoroughly with applicants the requirements and necessary
       steps for employment.
   •   Creates social media communication for review and approval of OIC and Marketing
       consultant.
   •   Attends any career fair, social gathering, college classrooms, etc. as assigned for the
       purpose of recruiting applicants.
   •   Maintains an electronic schedule accessible to Team personnel.
   •   Assists in maintaining an electronic calendar of upcoming, relevant training.
   •   Rotates, as needed, as a background investigator in Personnel Units.
   •   Maintains contact, phone/email/mailings, with candidates throughout the hiring process.
   •   Will ensure equal treatment and opportunity to all potential applicants.
   •   Other administrative responsibilities necessary for operation.
The Recruitment section standard uniform shall be as follows:
   • Office - Business clothing or uniform
   • Seminar/Symposiums - Duty uniform (PO/CO) & Business Clothing (Civilian)
   • Formal functions - Suit/dress (uniform optional)
   • Career/Job Fairs - As directed by Sergeant
   • P/R & C/R - Minimum of two Recruiters in uniform
   • Written Tests - Uniform
   • PT Tests - PT Gear
   • Area Canvassing – Uniform, Business Casual, PT Gear




                                                                                    Page 36 of 45
  Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 38 of 46. PageID #: 4636




                             APPENDIX “C”
Below are activities to date. The remaining months are projections and we’ll document the
number of attendees, those filling out interest cards or applications, etc. in our annual report.


2018 Activity Timelines:

   A. January
                    i. Four community partner events:
                          1. NAACP meeting: Received recommendation to attend open gym sessions
                              at the recreation centers to speak with individuals not coming to our
                              information sessions.
                                  a. We attended five open gyms and spoke with attendees about a
                                      career in public safety. There was discussion from each of these
                                      groups that we must clearly state felonies are an automatic
                                      disqualifier for the position of Patrol Officer as a number of those
                                      in attendance have felonies.
                          2. Met with Cleveland State University graphic art and media graduate
                              students to pen a recruitment video “I am Cleveland”. Working on budget
                              numbers.
                          3. Met with the Cleveland Police Foundation to discuss next steps in
                              strengthening the MLK Jr. High School public safety program into a
                              ‘pipeline’ program.
                          4. Met with Global Cleveland discussing next steps in collaborating and
                              supporting the immigrant communities in their road to citizenship and
                              introduction into public safety careers.
                   ii. One youth organization engagement:
                          1. Attended ‘MentorInCLE’ Luncheon and Career Fair. This is a mentoring
                              program to help freshman through their first year of college and seniors
                              connect to careers. Translating skill sets from other disciplines into the
                              public safety sector for students helps them to better understand the true
                              nature of these careers.
                  iii. Presentation:
                          1. Ward 3 Community Safety Meeting: Recruitment presentation

   B. February
                    i. Two community partner events:
                          1. The Academy along with the non-profit Neighborhood Promise, conducted
                              the third ‘Reverse Ride Along’ whereby recruits go into the community and
                              meet the residents and are taught the history of our communities.
                          2. We met with new Councilman Basheer Jones, the Mayor’s Chief of
                              Education Monyka Price and the Mayor’s Special Assistant Marty Flask to
                              discuss the logistics of strengthening the pipeline program with the MLK
                              Jr. Public Safety High School.
                   ii. Six Presentations:
                          1. Conducted six information sessions on the east and west sides of the city to
                              instruct residents on how to apply to the position of Patrol Officer.
                  iii. Two Career Fairs attended:

                                                                                           Page 37 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 39 of 46. PageID #: 4637


                  1. University of Akron
                  2. University of Toledo
            iv. Media - Recording of radio spots for next four weeks:
                  1. Five officers including the PSRT OIC completed radio spots at Radio One
                      for our advertising spots encouraging listeners to apply for the position of
                      Patrol Officer.

C. March
              i. Three Community partner events:
                   1. Met w/LBGTQ representatives to coordinate presentations to their
                       constituency.
                   2. Met with community coordinator of the Cleveland Community Police
                       Commission for upcoming meetings and feedback planning.
                   3. Met with representative of Ohio Means Jobs, which is our work readiness
                       partner, to ensure full utilization of their services: referrals, job postings,
                       agency space for presentations to their class groups, etc.
             ii. Two youth organization engagements:
                   1. Participated in Impact25, an Empowering Youth Exploring Justice (EYEJ)
                       video project exploring ways to improve relations between the police and
                       youth. Youth’s recommendations to be presented to the Mayor and the
                       Chief of Police at the end of April.
                   2. Attended the Youth Research Symposium at Cleveland State University
                       highlighting research work done by ninth graders at the Campus
                       International School which sits on CSU’s campus. Youth received feedback
                       on their presentations which explored poverty, bullying, hunger, male
                       victims of domestic violence, gang violence, etc.
            iii. Presentation:
                   1. One information session held at Collinwood recreation center prior to the
                       close of the application period, March 22nd.
            iv. Three Career Fairs attended:
                   1. Hiring Our Heroes, Detroit, MI
                   2. National Law Enforcement Conference and Job Fair
                   3. Career Fair held at Glenville High School for the community
             v. Media – Two radio spots recorded, one ad in ethnic publication:
                   1. Guardians of the Land – highlighting the person behind the badge
                   2. Ad placed in Cleveland American Middle Eastern Organization newspaper
                       in their native language
                   3. OIC completed three on air interviews with Radio One highlighting the
                       need for women and minorities on the Division.
            vi. Three College Visits:
                   1. John Carroll University
                   2. Notre Dame College
                   3. Baldwin Wallace University


D. April
             i.   Community Partner Events
                    1. Pipeline Planning Meeting- Planning for seniors
                    2. Conditioning Camp meeting with City of Cleveland & CMSD
                    3. Neighborhood Safety Event- John Marshall HS
                    4. Meeting with Jr. Achievement
                                                                                       Page 38 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 40 of 46. PageID #: 4638


                     5. Tri-C Academy tour w/ Peacemakers Alliance
                     6. Sneaker Con Cleveland
             ii.   Youth Engagements
                     1. MLK Jr. Senior Sign Up
                     2. The Prep Schools- Kindergarten & 1st Grade (9201 Crane Ave.)
                     3. Tri-C Metro Criminal Justice Students- Class Presentation
                     4. Jr. Achievement Field Day
            iii.   Presentations
                     1. MLK Presentation
                     2. Presentation to UH EMT-Basic Students
                     3. EYEJ (League Park)
                     4. Recruitment Training Atlanta Conference
            iv.    Career Fairs
                     1. Lorain County Community College Career Fair
                     2. Sumer Job Jump Start/ Bellaire-Puritas Development Center
                     3. Career & Job Fair at Tri-C West (Parma)
             v.    Media engagement
                     1. Guardians Return 2018 (Radio 1)
            vi.    College Visits
                     1. University of Akron
                     2. Case Western Reserve University
                     3. Hiram College
                     4. Lorain Community College
                     5. Kent State University
                     6. Cleveland State University

E. May
              i.   Community Partner Events
                     1. Community Relations Public Forum
                     2. Open Streets Event (W. 45/Detroit)
                     3. Asian Festival (Payne at E. 36)
                     4. 2nd District Stockyard Bike-A-Thon
                     5. Cops & Jocks Basketball Game
                     6. Peacemakers Alliance Zip Lining
                     7. Conditioning Camps
             ii.   Youth Engagements
                     1. Career Day Maple Elementary School
                     2. CCC HS Career Fair
                     3. West Park Middle School Academy
                     4. Summer Youth Employment Supervisors Orientation
                     5. Game Truck at Glenville High School
            iii.   Presentations
                     1. IABPFF North Central Region Spring Conference
                     2. EYEJ Presentation
                     3. Survivors of Violence Conference
            iv.    Career Fairs
                     1. Law Enforcement Recruiting Fair (2001 Payne Ave)
                     2. Ohio Means Career Fair (1910 Carnegie Ave)
                     3. ADAMHS Board of Cuyahoga County 2018 Behavioral Health & Human
                         Services Career Fair
             v.    Media engagements

                                                                                 Page 39 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 41 of 46. PageID #: 4639


                    1. Guardians Return 2018 (Radio 1)
            vi.   College Visits

F. June
              i. 6 Community Partner Events
                    1. EYEJ Volunteer Appreciation BBQ
                    2. Breast Cancer Walk (4234 Lee Rd)
                    3. Community Relations- Urban Barbers Association
                    4. Cavs Game Table
                    5. Peacemakers Alliance Luncheon
                    6. Plan Community Forum (Westerfield Reserve Theater Playhouse Square)
                    7. TUBA Meeting (West 65th & Detroit)
                    8. Radio One Community Day Basketball Game
                    9. Clifton Arts & Musicfest
                    10. Hands Around Mall C
                    11. Police Dept. with CCWA’s International Group
                    12. Peacemakers Alliance Indians Game
                    13. Peacemakers Luncheon
                    14. CCP West Side Town Hall Meeting
                    15. Common Ground- Making Cleveland Safer (Bethany Baptist Church)
                    16. Tremont Safety Fair/Voices Against Violence (Lincoln Park West 14th st.)
                    17. Conditioning Camp
                    18. CCPC East Side Town Hall Meeting (6114 Broadway)
                    19. Fire Ice Cream Social (Station 42)
                    20. Barbershop Talk (4491 Pearl Rd)
             ii. 4 Youth Engagements
                    1. Youth Police Interaction Panel
                    2. Pipleline- Law & Your Community Lessons (MLK Jr. HS)
                    3. Sgt. Leon speaking on Youth Panel (Public Hall)
            iii. 3 Presentations
                    1. Info Session for C/O’s (6th Floor City Jail)
                    2. African American Leaders Conference
                    3. Info Session for 2nd District Roll Calls
                    4. Info Session at Cudell Rec
                    5. Info Session for 5th District
                    6. Info Session Collinwood Rec
                    7. Info Session for 4th District Roll Calls
                    8. Info Session Gunning Rec
            iv. 2 Career Fairs
                    1. Law Enforcement Recruiting Fair (Cuyahoga College West Campus)
                    2. College Now Job Fair (LWHS)
             v. 2 Media engagements
                    1. Guardians Return 2018 (Radio 1)
                    2. Radio Interview ‘ Good Day with Olvia’ KAZ Network
            vi. 2 College Visits – Summer Public Safety

G. July
             i.   Community Partner Events
                    1. 5th District Safety Fair
                    2. Conditioning Camps
                    3. Police Museum Open House
                                                                                  Page 40 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 42 of 46. PageID #: 4640


                     4. Recruitment, Hiring, and Staffing Town Hall (2500 E 22nd St.)
                     5. Truth & Reconciliation Forum
                     6. Fire Ice Cream Social (Station 31)
             ii.   Youth Engagement
                     1. Pipeline- Law & Your Community Lessons (MLK Jr.)
                     2. Det. D. Smith (N.I.C.E.) to speak to Youth Panel (Public Hall)
                     3. Pipeline Safety Summer Closing Ceremony MC (Sgt. Leon)
                     4. Marie spoke with children (6800 Lexington)
            iii.   Presentations
                     1. Pre-Employment Behavioral & Psychological Evaluation Presentation
                     2. PJ & BF Curriculum Practice
            iv.    Career Fairs
                     1. CEOGC Resource Event
                     2. City of Cleveland Public Safety Recruitment Fair
             v.    Media engagements
                     1. Radio Interview w/ Meryl Johnson on WRUW (91.1)- Case Western
            vi.    College Visits – Summer Public Safety

H. August
              i.   Community Partner Events
                     1. College & Career Work Session (MidTown Tech Hive)
                     2. African American Male Wellness Walk
                     3. 50th Puerto Rican Parade
                     4. National Night Out Against Crime
                     5. Barbershop Talk- Premier Studio Barber
                     6. Be My Neighbor Day (Cle Public Library Main Branch)
                     7. Barbershop Talk Diamond Cutz
                     8. Aspinwall Fest (14404 Saranac)
                     9. Fire Ice Cream Social (Station 28)
                     10. Community Outreach on Police Policies
             ii.   Youth Engagements
                     1. Mayor’s Youth Summit & Back to School Fair
                     2. Leadership Cleveland Kids Day- spoke with kids
            iii.   Presentations
                     1. Info Session- American Legion Post 808 University of Akron
                     2. Meeting to Request Partnership Opportunities w/ Travers, Christopher
            iv.    Career Fairs
                     1. CEOGC Resource Event
                     2. Job and Resource Fair ( Stella Walsh Rec Center)
                     3. Collinwood Community Resource Fair
             v.    Media engagements

I. September
              i.   Community Partner Events
                     1. Cleveland Air Show
                     2. NAACP Annual Convention
                     3. Global Cleveland/ InterCle Event
                     4. U.S. Marine Corps Reserve Family Day
                     5. Achieve Bike Ride- Cleveland Police
                     6. One World Day
                     7. Hands Across Lorain-Carnegie Bridge
                                                                                  Page 41 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 43 of 46. PageID #: 4641


                      8. Columbus Fire Fighter Mile Orientation
                      9. 2nd District Safety Fair
                      10. Jr. Achievement Field Day 2019 planning meeting
              ii.   Youth Engagements
                      1. Halle of Fame Community Youth Event
             iii.   Presentations
                      1. Spoke with Baldwin Wallace Criminal Justice Class
                      2. The Role of the Board- CSU Levin Urban
             iv.    Career Fairs
                      1. Military Resource Fair
                      2. Catholic Charities Career & Resource Fair
                      3. OFIC Career Fest (Huntington Convention Center)
              v.    Media engagements
                      1. Photo Shoot for recruitment and stock photo update
                      2. Guardians Radio 1
             vi.    College Visit
                      1. University of Akron
                      2. John Carroll University
                      3. Notre Dame College
                      4. Baldwin Wallace

J. October
               i.   Community Partner Events
                      1. Coffee with a Cop
                      2. MetroHealth & Radio 1 Health Empowerment
                      3. Cleveland Public Power Open House
                      4. 2nd District Quarterly Safety Meeting
                      5. 5th District Community Awards
                      6. In the Neighborhood
                      7. 4th District Community Meeting
                      8. 3rd District Community Meeting


              ii.   Youth Engagement
                      1. Senior Parent Night- Collinwood
                      2. Black Diamond Event
                      3. Career Day St. Ignatius H.S.
                      4. Our Voices Matter- Police Foundation Event

             iii.   Presentations
                      1. Search & Seizure- Community Meeting 3rd & 5th Districts
                      2. Search & Seizure- Community Meeting 1st & 2nd Districts
                      3. CAMEO Speaking Event
                      4. UH Paramedic Class

             iv. Career Fairs
                   1. University of Akron Career Fair
                   2. La Mega Career Fair
                   3. CEOGC- Boys & Girls Club Job and Career Fair
                   4. Cleveland State University Police Safety Fair
                   5. Law Enforcement Recruiting Fair- Sinclair Community College Dayton
                                                                                   Page 42 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 44 of 46. PageID #: 4642




             v.    Media engagements
                     1. Guardians return
            vi.    College Visits
                     1. Kent State University


K. November
              i.   Community Partner Events
                     1. Fatima Benefit Breakfast
                     2. Tri-C Agility Test (not CPD)
                     3. NAACP General Meeting
                     4. Community Police Commission Meeting
             ii.   Youth Engagement
                     1. Vocational Fair James Ford Rhodes H.S.
                     2. Law and Your Community Shaw H.S.
                     3. Resource Fair- Neighborhood Leadership- Boys and Girls Club
                     4. Intern for a Day- from Lincoln West H.S.
                     5. Lorain Community Middle School Career Day
            iii.   Presentations
                     1. Info Session- Collinwood Rec
                     2. Recruitment and Retention Conference- San Fran
                     3. Barbershop Talk 2nd Round Knockouts on Lorain
                     4. Tri-C (Parma) Conflict Resolution class and Peace club Presentation/Talk

            iv.  Career Fairs
                   1. Eastern Michigan University Career Fair
                   2. Veterans Career Expo- Ohio Means Jobs
                   3. Veteran and Community Career Expo- University of Akron
              v. Media engagements
                   1. Guardians Return
                   2. Muni-Toons Meeting
             vi. College Visits
                   1. Notre Dame College
            vii. Training
                   1. NACOLE Training




L. December
              i. Community Partner Events
                   1. Tri-C Agility (not CPD)
                   2. Chiefs Annual Community Luncheon (Fatima)
             ii. Youth Engagement
                   1. CMSD- Mini Job Fair
                   2. MLK H.S. Speaking Event – Spoke to Senior Class
                   3. Career Day Wade park Elementary
                   4. Follow-Up Dialogue on the Hate You Give- Holy Name H.S.
            iii. Presentations
                   1. Info Session Gunning Rec
                   2. Barbershop Talk- Ambitions on Buckeye
                                                                                   Page 43 of 45
Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 45 of 46. PageID #: 4643


                     3. Recruitment Conference Philadelphia
                     4. In progress- meeting with Destination CLE and Chief Williams- Return to
                         CLE
            iv.    Career Fairs
                     1. Mini Job Fair at Cleveland Metropolitan School District
             v.    Media engagements
                     1. Radio 1 Guardians of the Land- Chief’s & Commissioner
                     2. Radio 1 Police Application Deadline Commercial Recording
                     3. La Mega Radio Interview: Police Application Deadlines and Requirements
                     4. ABC News 5 Interview Police Application process and deadline
             vi.   College Visits
            vii.   Training
                     1. Community Action Poverty Simulation – Recruiters


M. January (2019)
               i. Community Partner Events
              ii. Youth Engagement
                    1. Career Day Adlai Stevenson School
            iii. Presentations
             iv. Career Fairs
                    1. Cavaliers Career Fair
                    2. College Now Fair- Renaissance Hotel
              v. Media engagements
             vi. College Visits
                    1. CSU vs CPD Dodge ball recruitment Event
                    2. Notre Dame College
                    3. Ohio State Career Fair
            vii. Training

N. February (2019)
               i. Community Partner Events
              ii. Youth Engagement
                    1. Tri-C 2019 Northeast Ohio Conflict Resolution Youth Symposium
            iii. Presentations
             iv. Career Fairs
              v. Media engagements
             vi. College Visits
                    1. Toledo University Career Day
            vii. Training




                                                                                  Page 44 of 45
   Case: 1:15-cv-01046-SO Doc #: 236-1 Filed: 02/14/19 46 of 46. PageID #: 4644




                                  APPENDIX “D”
National Testing Network; Ergometrics Entry Level Testing Dimensions:

§ Observation/Assessment/Critical Thinking Ability

§ Interrogation/Investigative Communication Ability

§ Team Orientation

§ Confrontation/Enforcement Initiative

§ Restraint in Use of Authority

§ Ethical Orientation

§ Ability to Understand and Help with Human Distress

§ Organizational Orientation

§ Customer/Community Relations Skills




                                                                        Page 45 of 45
